Case: 15-14627   Date Filed: 12/09/2016   Page: 1 of 4


                                                         [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14627
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:09-cr-80105-KLR-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                  versus

CHARLES THOMAS O'NEIL,
a.k.a. Charles T. O'Neil,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (December 9, 2016)
              Case: 15-14627     Date Filed: 12/09/2016    Page: 2 of 4


Before JORDAN, ROSENBAUM, and EDMONDSON, Circuit Judges.



PER CURIAM:



      Charles O’Neil appeals the district court’s denial of his motion for a

sentence reduction under 18 U.S.C. § 3582(c)(2) and Amendment 782 to the

Sentencing Guidelines. On appeal, O’Neil contends that the district court erred by

failing to calculate his amended guideline range and then failing to explain its

reasons for denying him a sentence reduction. O’Neil adds that the district court,

in denying his motion, specifically failed to consider his post-sentencing

rehabilitation, as well as his low likelihood of recidivism.

      After a review of the record, the parties’ briefs, and the applicable case law,

we affirm.

      A district court must engage in a two-step analysis when considering a

motion for a sentence reduction under § 3582(c)(2). United States v. Bravo,

203 F.3d 778, 780 (11th Cir. 2000). First, the court must calculate the offender’s

amended guideline range. Id. Second, the court must determine, in its discretion,

whether to reduce the defendant’s sentence and, if so, to what extent. Id. at 781.

In exercising that discretion, the court must consider the § 3553(a) factors. Id.;

U.S.S.G. § 1B1.10, comment. (n.1(B)(i)). When imposing a sentence, a district


                                           2
               Case: 15-14627     Date Filed: 12/09/2016    Page: 3 of 4


court shall consider, among other factors: (1) the nature and circumstances of the

offense; (2) the history and characteristics of the defendant; (3) the need for the

sentence “to reflect the seriousness of the offense, to promote respect for the law,

and to provide just punishment”; (4) the need for adequate deterrence; (5) the need

to protect the public from further crimes; (6) the guideline range; and (7) any

pertinent policy statement from the Sentencing Commission. 18 U.S.C.

§ 3553(a)(1), (a)(2), (a)(4)(A), (a)(5). The court also must consider the nature and

seriousness of any danger a reduction poses to persons or to the community, and

may consider a defendant’s post-sentencing conduct. United States v. Williams,

557 F.3d 1254, 1256 (11th Cir. 2009); U.S.S.G. § 1B1.10,

comment. (n.1(B)((ii)-(iii)).

      Nevertheless, a district court need not “articulate specifically the

applicability -- if any -- of each of the section 3553(a) factors, as long as the record

demonstrates that the pertinent factors were taken into account by the district

court.” United States v. Eggersdorf, 126 F.3d 1318, 1322 (11th Cir. 1997). In

Eggersdorf, this Court deemed sufficient the district court’s order in which it stated

that it had reviewed the § 3582(c)(2) motion, the government’s response, the

record, and was “otherwise duly advised.” Id. at 1322-23. We further noted that

the § 3582(c)(2) motion and response had discussed specific elements that were

relevant to the § 3553(a) factors.


                                           3
              Case: 15-14627     Date Filed: 12/09/2016    Page: 4 of 4


      The district court did not abuse its discretion. First, the Court adopted the

government’s response to O’Neil’s motion, such that the Court adopted the

government’s amended guideline calculation. Moreover, O’Neil does not dispute

that the district court correctly calculated his amended guideline range. Second,

the district court, by adopting the government’s response, adequately placed on the

record its reasons for denying O’Neil’s § 3582(c)(2) motion: O’Neil’s criminal

history and his stated intention to fund his retirement by drug trafficking

outweighed his post-sentencing conduct.

      AFFIRMED.




                                          4